Citation Nr: 9915704	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1955 to December 1957 
and from December 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In statements received by the veteran with regard to this 
claim, he also implied that service connection for basal cell 
carcinoma should be considered on a secondary basis.  
Secondary service connection may be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
In this case, it is contended that basal cell carcinoma 
developed as a result of the veteran's service-connected 
post-operative right wrist ganglion disability.  As that 
issue has not been adjudicated by the RO, it is referred for 
appropriate development.  


FINDING OF FACT

No competent evidence of a nexus between an in-service 
disease or injury and basal cell carcinoma, including as 
secondary to Agent Orange exposure, has been presented.


CONCLUSION OF LAW

The claim for service connection for basal cell carcinoma, 
including as secondary to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces. 
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days or more during a period of war 
or in peacetime after December 1946 and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1998) are also satisfied: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma. 38 C.F.R. 
§ 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  The Secretary has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  59 Fed. 
Reg. 341-46 (January 4, 1994).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Caselaw provides that, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by evidence.  That is, the threshold question 
that must be resolved with regard to each claim is whether 
the veteran has presented evidence that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal fails as to that claim, and the VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R.§ 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

In May 1955, service medical records reveal that the veteran 
was clinically evaluated as normal in pertinent part, for the 
skin, upon enlistment examination.  In May 1957, the veteran 
was treated for tinea cruris, and was prescribed Desenex for 
treatment.  The record did not reveal the anatomical location 
of the tinea cruris.  In March 1966, the veteran was 
clinically evaluated as normal for the skin and lymphatic 
system upon periodic examination; and the same was noted upon 
period examinations in May 1969 and April 1973.  

It is also noted that in service in January 1974, the veteran 
had a ganglion of the right wrist surgically removed after it 
ruptured.  In a January 1976 rating decision, service 
connection was granted for post-operative residuals of 
excision of ganglion right wrist.  

At a January 1990 VA examination, the veteran reported a 
history of tinea pedis, that he developed in Vietnam.  It 
consisted of intermittent scaling of the feet and of the 
right hand.  At the time of examination the veteran had no 
symptoms, but he reported that had been treated for the 
condition in the past.  A corresponding VA dermatology 
evaluation revealed that the veteran reported having a rash 
which he treated with topical dressings and which caused him 
more trouble in the summer.  He also reported a long history 
of scaling and itching scalp.  The veteran denied having 
dandruff and was skeptical about sun damage because he was 
never in the sun.  The observation was that the veteran had 
multiple actinic keratoses of the scalp, and mild 
erythematous scale on scalp.  The hands were normal, and the 
feet were with mild interdigital scale, the right great 
toenail involved.  The diagnoses were tinea pedis, mild that 
day but with a history of flare-ups; history of fungal 
reaction of the hands; actinic keratosis of the scalp; and 
seborrheic dermatitis, mild.  These skin conditions were 
denied in an April 1990 rating decision, as there was no 
evidence of the skin conditions in service.  

In March 1995, the veteran underwent surgery at VA.  Records 
reveal that he had excision of basal cell carcinoma left 
nasolabial fold.  Indication for surgery was that the veteran 
was a 57 year old male with a chronic history of lesion of 
the left nasolabial area.  The veteran requested removal.  
The post-operative diagnosis was basal cell carcinoma left 
nasolabial fold.  The veteran was seen at VA for follow-up 
treatment in March 1995, May 1995, and October 1995.

In April 1995, the veteran initiated a claim for service 
connection for a skin condition as secondary to exposure to 
Agent Orange.  In May 1995, the RO notified the veteran by 
letter that he should obtain a special VA examination for 
Vietnam Veterans concerned about exposure to herbicides; as 
well as other indicated development of his claim.  

In a January 1996 rating decision, the RO determined that 
basal cell carcinoma as secondary to Agent Orange was not 
service-connected.  In his April 1996 Notice of Disagreement, 
the veteran argued that his prior tumors could be related to 
his service-connected benign growth of the skin.  In his May 
1996 substantive appeal, the veteran further argued that the 
RO erred because it discussed his claim in terms of exposure 
to Agent Orange only.  The premise of the veteran's 
contention was that he had tumors and cysts that had to be 
removed in the past, and while he was fortunate to have had 
benign, instead of malignant, tumors, service connection was 
nonetheless warranted based on the recurrence of the tumors. 

In October 1997, the veteran underwent a dermatology 
consultation with VA.  The consultation regarded multiple 
precancerous lesions of the scalp.  The veteran reported that 
he had had problems over the past several years, and that he 
was treated with liquid nitrogen for the lesions.  Physical 
examination revealed approximately ten erythematous scaly 
macular areas on the scalp.  The assessment was ten actinic 
keratosis.  

In an October 1997 letter from the RO to the veteran, the RO 
informed the veteran that pursuant to the Court's legal 
precedent, the veteran has a right to pursue direct service 
connection with proof of actual direct causal relationship. 

At a February 1998 VA examination for the skin, the medical 
history revealed that he had occasional cysts that occurred 
on his arms.  In addition, he got frequent bruising and he 
had significant sun damage.  The objective findings on 
physical examination revealed mild solar elastosis of the 
scalp, with numerous hyperkeratotic papules on the scalp 
area.  He had purpuric area of patches on his arms.  The 
examiner stated that there were small subcutaneous papular 
nodules also on the arms, ranging in size from 1 centimeter 
to 2 centimeters.  In the diagnosis section, the examiner 
wrote:

1.) Epidermal inclusion cysts times few.  This will 
need surgical excision on a p.r.n. basis.  2.) 
Purpura, which appears to be benign at this time. 
3.) Actinic keratosis and solar elastosis.  Will 
require cryosurgery periodically.  

In December 1998, the RO issued a Supplemental Statement of 
the Case wherein it informed the veteran that his claim for 
service connection for basal cell carcinoma as a result of 
herbicides continued to be denied.  Therein the RO reminded 
the veteran that the VA regulatory list was no longer an 
exclusive list of conditions that could be considered 
service-connected solely on the basis of exposure to Agent 
Orange; but that the veteran did not reply to the RO's 
October 1997 request to present evidence showing that his 
particular condition was induced by chemical exposure.  The 
RO informed the veteran that there was no evidence in the 
record to establish service connection for basal cell 
carcinoma on a direct basis, a presumptive basis, and no 
basis in the evidence of record to establish it on the basis 
of exposure to herbicides.  

The Board has reviewed the record in its entirety and 
determines that service connection for basal cell carcinoma 
is not warranted because the veteran has not presented a well 
grounded claim, on either a presumptive or direct basis.  

Service records reveal that during the veteran's tour of duty 
he had foreign service in Vietnam.  Just because the veteran 
had service in Vietnam, does not mean exposure to Agent 
Orange may be presumed.  See 38 C.F.R. § 3.307(a)(6).  
Rather, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  McCartt v. West, 12 Vet. App. 164 (1999) (emphasis 
provided in case); 38 U.S.C.§ 1116 (a) (3) (West 1991).  The 
Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  Id.  Prior to McCartt, VA 
incorrectly presumed exposure to Agent Orange if the veteran 
had service in Vietnam.  Now, that presumption is afforded 
the veteran only if he also has one of the regulatory 
enumerated conditions.  

Because there is no evidence that the veteran has developed 
an enumerated disease, the Board cannot determine that the 
veteran in this case has presumptive in-service exposure.  In 
this case, there is no competent evidence of any diseases 
subject to presumptive service connection as a result of 
exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309; 61 Fed. 
Reg. 57586-57589.  For example, there is no competent 
evidence that the veteran's basal cell carcinoma constituted 
a soft tissue sarcoma, one of the enumerated diseases subject 
to presumptive service connection.

On a direct basis, the veteran has also not presented a well 
grounded claim because no causal connection between service 
and his currently described skin disorders, or his basal cell 
carcinoma, has been presented.  Service medical records are 
silent for complaints, medical findings, or treatment with 
respect to skin cancer, and in particular basal cell 
carcinoma.  The only skin disorder the veteran was treated 
for in service was tinea cruris, with the exception of the 
ganglion operation, for which service connected was granted 
for post-operative residuals.  The post-service medical 
records reflect findings of basal cell carcinoma, and the 
veteran had surgery to remove the cancer.  Other diagnoses of 
skin disorders shown in the record were not also shown in 
service, such as purpura, actinic keratosis and solar 
elastosis.  There is no competent evidence of a nexus between 
the post-service basal cell carcinoma and the other post 
service diagnoses of skin disorders and the veteran's 
service.  

As indicated by the RO to the veteran, a disease need not be 
specifically mentioned in the regulations if the veteran 
establishes by the objective medical evidence of record that 
there is a relationship between a current disorder and 
exposure to Agent Orange in service.  However, while the 
Court has found that while a disorder need not have been 
present or diagnosed in service, there still must be a nexus 
between a current disorder and military service; even if 
first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Ultimately, the medical evidence of record 
does not indicate the requisite nexus between an inservice 
disease and any currently claimed skin disorder, including 
cancer. See Caluza, 7 Vet. App. 498.  Accordingly, the 
veteran's claim is not well grounded. Id.

Although the veteran has expressed his opinion that his basal 
cell carcinoma is related to his service, by exposure to 
Agent Orange, or otherwise he does not meet the burden 
imposed by 38 U.S.C.A. § 5107(a) merely by presenting his own 
lay testimony, because lay persons are not competent to offer 
medical opinions.  See Grottveit, 5 Vet. App. at 93.

In the absence of medical evidence of a nexus between the 
veteran's skin conditions, including basal cell carcinoma, 
and an incident of service, to include herbicide exposure, 
his claim is not well grounded and must be denied. 


ORDER

Entitlement to service connection for basal cell carcinoma, 
also as a result of exposure to herbicides, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

